Citation Nr: 1039455	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  07-13 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a sleep disorder to include 
narcolepsy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James Alsup, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1943 to April 1946 
and from September 1950 to December 1950. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the Veteran's claim for service 
connection for a sleep disorder.   The Veteran disagreed and 
perfected an appeal.  In an August 2009 decision, the Board 
remanded the claim for further evidentiary and procedural 
development.


FINDINGS OF FACT

The preponderance of the competent medical evidence supports a 
finding that the Veteran's pre-existing narcolepsy was not 
aggravated beyond the natural progression of the disorder during 
his active duty service.


CONCLUSION OF LAW

Entitlement to service connection for a sleep disorder to include 
narcolepsy is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection 
for his narcolepsy condition because it began during service and 
was the reason for his discharge from active duty in December 
1950.  The Board will first address preliminary matters and then 
render a decision on the issue on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held that 
compliance with remand instructions is neither optional nor 
discretionary.  The Court further held that the Board errs as a 
matter of law when it fails to ensure compliance with remand 
orders.

As noted above, the Board remanded the Veteran's claim for 
further procedural and evidentiary development.  Specifically, 
the Board ordered VBA to contact the Veteran and ask that he 
provide information regarding the treatment of his sleep 
disorder, to include forwarding information he may possess from 
Dr. G.  If any records were obtained, they were to be associated 
with the Veteran's VA claims folder.  VBA was also directed to 
provide the Veteran with a VA medical examination to determine 
the etiology of the Veteran's narcolepsy and if the condition 
pre-existed his active duty service, the examiner was to provide 
an opinion regarding whether it was at least as likely as not 
that the condition was aggravated during active duty beyond its 
natural progression.  

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the examiner 
made the ultimate determination required by the Board's remand, 
because such determination "more that substantially complied 
with the Board's remand order").  The record shows that VBA 
provided the Veteran with notice of what his responsibilities 
were and how VA would assist him in developing his claim in an 
August 2009 letter.  The letter further requested that the 
Veteran fill out a release form for Dr. G., and to send in or 
identify any further treatment records regarding his sleep 
disorder.  Finally, the record includes a January 2010 VA medical 
examiner's report which includes an opinion that the Veteran's 
sleep disorder pre-existed his active duty service and that there 
was no increased severity of that condition beyond its natural 
progression during active duty service.

For those reasons, the Board finds that VBA substantially 
complied with the August 2009 remand order.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1).  

The Veteran was notified in March 2006 and August 2009 letters of 
the evidence required to substantiate a claim for service 
connection, and he was informed in both letters of the steps VA 
would take to assist him in developing his claim, including 
providing him with a medical examination and obtaining pertinent 
records from VA, military and other federal and state agencies, 
and from private medical or employment providers.   In addition, 
the Veteran was informed in letters dated March 2006 and August 
2009 of how VA determines a disability rating and an effective 
date for a claimed disability. 

The record shows that VBA obtained the Veteran's service 
treatment records, VA treatment records and private medical 
records that were identified by the Veteran.  The Board 
specifically notes that the record does not include any response 
from the Veteran concerning records from Dr. G., and that the 
Veteran specifically stated that he had no other information or 
evidence to submit in support of his claim in an August 2010 
statement.  As noted above, the Veteran received VA medical 
examination, including that provided in January 2010.  

The Veteran has been represented by a service representative and 
has been informed by the RO of the law and regulations that apply 
to his claims.  The Board notes that the Veteran chose in writing 
in his April 2007 formal appeal not to present evidence at a 
hearing before a Veterans Law Judge.

For those reasons, the Board finds that VBA satisfied the duties 
to assist and notify the Veteran, and that all due process has 
been provided.  The Board will proceed to a decision on the claim 
on appeal.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

In order to establish service connection or service-connected 
aggravation for a present disability, the evidence must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Analysis

The Veteran essentially contends that his narcolepsy arose during 
service and that he was discharged from active duty in December 
1950 after being found to be unfit for duty because of his 
narcolepsy.  As noted above, service connection can be granted 
for a disease or injury that incurred or aggravated during active 
duty service.  The Board will address each Shedden element in 
turn.

With regard to element (1), the record clearly shows that the 
Veteran has been diagnosed with narcolepsy during the pendency of 
his claim.  Most recently, the January 2010 VA examiner diagnosed 
the Veteran with narcolepsy.  Thus, element (1) is satisfied.

With regard to element (2), the record includes the Veteran's 
service treatment records.  Those records show that no complaints 
of or treatment for sleep problems were made during the Veteran's 
first period of active duty between January 1943 and April 1946.  
It was during the Veteran's second period of active service, 
however, that Naval medical officers determined that the Veteran 
suffered from a sleep disorder.  An entry dated 20 November 1950 
indicates that the Veteran stated that he had experienced 
"attacks of sleep" approximately 10-to-15 minutes in duration 
"since high school."  22 November 1950 EEG test results 
indicated "moderate cortical abnormality consistent with post 
traumatic encephalopathy."   The medical evidence supports a 
finding that the Veteran had narcolepsy during the second period 
of active duty service.  

The Veteran's statements made contemporaneously with the findings 
of narcolepsy, however, support a finding that the Veteran's 
disorder existed prior to any period of active service.  Indeed, 
the Naval medical officer examining the Veteran wrote that the 
Veteran's disorder was not any worse in November 1950 than it had 
been during the previous three year period, and another noted 
that the November 1950 EEG test results were consistent with a 
trauma.  The Veteran indicated in his April 2007 VA Form 9 
substantive appeal that he acknowledged having a fall in about 
1940 where he struck his chin on concrete, but he contended that 
the resulting cut in his chin did not require stitches, but was 
instead treated with a bandage; therefore, he contends, his head 
injury prior to service would not have caused the trauma 
indicated by the EEG.  

The Board finds that the Veteran's statements regarding his 
experiences of sleep problems since high school are credible.  
They were made to a physician who was attempting to assess the 
Veteran's sleep problem and they are consistent with the 
subsequent EEG results.  Similarly, the Veteran's statement that 
he suffered a fall in about 1940 is credible and the Veteran is 
competent to report it.  The Board notes that the Veteran has not 
contended that he suffered a head injury, or in any other way 
sustained an injury that led to his narcolepsy at any time while 
on active duty. 

On the other hand, the Veteran's statement that the 1940 fall 
could not have caused his narcolepsy is beyond the ken of the 
Veteran; there is nothing in the record indicating that he is 
competent to provide a medical opinion that the pre-service fall 
had no effect or connection with his narcoleptic disorder.  There 
is nothing in the record to suggest that he has the training, 
experience or education to provide a medical assessment of the 
fall he had during 1940 and any connection it had with the sleep 
disorder he manifested during that time, or in 1950.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions].

In sum, the evidence is that that the Veteran had sleep problems 
since high school; that he had a fall prior to service where he 
struck concrete with his chin; and there are November 1950 EEG 
results indicating an organic change which is consistent with 
narcolepsy.  In addition, both the 1950 Naval medical officers 
and the 2010 VA medical examiner considered the Veteran's 
narcolepsy as pre-existing his active duty service.  Therefore, 
the Board finds that a preponderance of the evidence establishes 
that the Veteran's narcolepsy pre-existed both the first and 
second periods of active duty service.  Thus, the issue is 
whether the Veteran's pre-existing narcolepsy disorder was 
aggravated during service beyond its natural progression.

The Board notes that the evidence supports a finding that the 
Veteran entered active duty in 1943 without evidence of any 
disorder and should, therefore, be presumed to be sound.  That 
period of active duty ended without any allegation or claim that 
he suffered narcolepsy during that time.  The Veteran does not 
appear to contend that his current narcolepsy is related to any 
event, injury or disease that arose during the first period of 
active duty service.

With regard to element (2) and aggravation, the Board observes 
that both the Naval medical officers who made contemporaneous 
findings and the January 2010 VA medical examiner have indicated 
that the Veteran's pre-existing narcolepsy was not aggravated 
during active duty service.  The 1950 medical records show that 
the Medical officer noted the Veteran stated that his symptoms 
had not increased over the previous three year period.  The 2010 
VA examiner noted that the Veteran stated his symptoms did not 
increase and that they remained similar after his discharge.  The 
VA examiner opined after review of the Veteran's VA claims folder 
and examination of the Veteran that there was "no increased 
severity beyond its natural progression during active service."  

For those reasons, the Board finds that element (2) is not 
satisfied and that the claim fails for that reason.



ORDER

Entitlement to service connection for a sleep disorder to include 
narcolepsy is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


